DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zierolf (US 2003/0220731) in view of Beck (US 2004/0195914)
As to claim 1 Zierolf discloses a system for multi-mode autobrake control, comprising: 
a wheel speed sensor (Paragraph 15 “According to one particular aspect of the invention, an antiskid brake controller is provided for controlling a braking operation of a wheel of a vehicle based on a wheel speed signal provided by a wheel speed sensor coupled to the wheel.”); 
a brake control unit electrically coupled to the wheel speed sensor, the brake control unit including antiskid filter (Paragraph 15 “According to one particular aspect of the invention, an antiskid brake controller is provided for controlling a braking operation of a wheel of a vehicle based on a wheel speed signal provided by a wheel speed sensor coupled to the wheel.”);; and 
a tangible, non-transitory memory configured to communicate with the brake control unit, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the brake control unit, cause the brake control unit to perform operations comprising: 
receiving, by the brake control unit, a wheel speed signal from the wheel speed sensor(Paragraph 15 “According to one particular aspect of the invention, an antiskid brake controller is provided for controlling a braking operation of a wheel of a vehicle based on a wheel speed signal provided by a wheel speed sensor coupled to the wheel.”); 
inputting, by the brake control unit, the wheel speed signal into the antiskid filter (Paragraph 15 “According to one particular aspect of the invention, an antiskid brake controller is provided for controlling a braking operation of a wheel of a vehicle based on a wheel speed signal provided by a wheel speed sensor coupled to the wheel.”, Paragraph 44 “The filtered output from the low-pass filter 32 is then input to a differentiator 34 included in the wheel speed filter/differentiator 30. The differentiator 34 determines the time derivative of the measured wheel speed signal .omega.”);; 
calculating, by the brake control unit, an estimated aircraft deceleration rate using at least one of an antiskid signal output from the antiskid filter or a nominal signal output from the nominal filter(Paragraph 8 “The antiskid brake controller compares the deceleration signal .omega.'to the predefined deceleration threshold. If the wheel decelerates faster than the predefined deceleration threshold, the antiskid brake controller reduces the pilot commanded pressure provided to the brakes by a scaling factor. As the wheel begins to decelerate at a rate less than the predefined deceleration threshold, the pilot commanded pressure is increased until full pilot commanded pressure is otherwise applied.”, Paragraph 44 “The filtered output from the low-pass filter 32 is then input to a differentiator 34 included in the wheel speed filter/differentiator 30. The differentiator 34 determines the time derivative of the measured wheel speed signal .omega.”); and 
determining, by the brake control unit, an autobrake pressure command based on the estimated aircraft deceleration rate(Paragraph 8 “The antiskid brake controller compares the deceleration signal .omega.'to the predefined deceleration threshold. If the wheel decelerates faster than the predefined deceleration threshold, the antiskid brake controller reduces the pilot commanded pressure provided to the brakes by a scaling factor. As the wheel begins to decelerate at a rate less than the predefined deceleration threshold, the pilot commanded pressure is increased until full pilot commanded pressure is otherwise applied.”).
	Zierolf does not explicitly disclose a nominal filter.  
	Beck teaches a nominal filter.   (Paragraph 21 “An array of discrete output buffers 32 is provided for monitoring control matters such as wheel speed as determined from transducer interface 14, or further monitoring wheel spin-up signals and the like from external sources. The valve control signals are pulse width modulation outputs of the FPGA 12 and are provided through filters 34,36 and appropriate valve drivers 38, 40 to the anti-skid valves in the embodiment shown.”)
	It would have been obvious to one of ordinary skill to modify Zierolf to include the teachings of a nominal filter for the purpose of ridding the signal of noise.
As to claim 2 Beck teaches a system  the brake control unit further comprises: 
a filter switch configured to receive the antiskid signal output from the antiskid filter and the nominal signal output from the nominal filter; and an antiskid control module configured to output an antiskid active signal to the filter switch(Paragraph 21-23).
As to claim 3 Zierolf discloses a system  wherein the brake control unit further comprises an autobrake control configured to receive the estimated aircraft deceleration rate and output the autobrake pressure command(Paragraph 8).
As to claim 4 Zierolf discloses a system  wherein determining, by the brake control unit, the autobrake pressure command further comprises tuning, by the brake control unit, the estimated aircraft deceleration rate (Paragraph 80).
As to claim 8 Beck teaches a system wherein the antiskid filter comprises a first low pass filter having a first frequency bandwidth, and wherein the nominal filter comprises a second low pass filter having a second frequency bandwidth greater than the first frequency bandwidth(Paragraph 23).
	As to claim 9 the claim is interpreted and rejected as in claim 1.
As to claim 10 the claim is interpreted and rejected as in claim 8.
As to claim 11 the claim is interpreted and rejected as in claim 2.
As to claim 12 the claim is interpreted and rejected as in claim 4.
As to claim 13 the claim is interpreted and rejected as in claim 5.
As to claim 15 Zierolf discloses a method further comprising outputting, by the brake control unit, a brake actuator command to an actuation assembly of an aircraft landing gear (Paragraph 31).
	As to claim 16 the claim is interpreted and rejected as in claim 1.
As to claim 17 the claim is interpreted and rejected as in claim 10.
As to claim 18 the claim is interpreted and rejected as in claim 3.

Allowable Subject Matter
Claims 5-7, 13-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/6/2022